           Case 1:20-cv-06232-CM Document 4 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ADKUNLE A. ONATOLU,

                                 Plaintiff,

                     -against-                                 20-CV-6232(CM)

                                                              CIVIL JUDGMENT
 PROSTESTANT CHURCHES AND ALL
 OTHER RELIGIOUS ORGANIZATIONS,

                                 Defendant.

       Pursuant to the order issued August 10, 2020, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the July 9, 2015 order in

Onatolu v. U.S. Army, ECF 1:15-CV-2829 (S.D.N.Y. July 9, 2015), this action is dismissed

without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

 Dated:    August 10, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
